DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 29, 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
per se appears to contradict parent claim 21, because the feasibility determination in the parent claim is based on interference power being below a threshold, which is particular, not random. It appears the intent of this limitation may have been: 
…to calculate a plurality of feasible Qkey paths from the first node to the second node and for each feasible Qkey path, assign each feasible Qkey path a respective randomly calculated weight value to each link of the feasible Qkey path select a feasible Qkey path depending on said weight values…
Claim 35 has the same issue described above for claim 25.
Claims 29 and 38 each recites “wherein a time period of the periodic calculation is lower than a predefined time.” However, unlike other claims’ limitation for a predefined power threshold, which requires a step of comparing a measured power against the threshold, the limitation of a period of calculation being lower than a predefined time is relative. The predefined time is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Every calculation takes some amount of time, and the claim does not establish what qualifies a time as too long. The specification says “[t]he predefined time depends on the encryption algorithm used to generate the quantum key and should be shorter than a time needed to hack the QKD signal.” This does not qualify a time as too dependency is itself not defined, and the time needed to hack the QKD signal is relative to the hacker. As the claim is written, there is no effective limit on the predefined time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 27, 30-33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US Patent No. 7068790), and further in view of Legre et al. (“Legre”) (US Patent Application Publication No. 2020/0044835).
Regarding claim 21, Elliott discloses a path computation engine for an optical communications network, the optical communications network comprising a plurality of nodes and a plurality of links (fig. 2 and col. 4 lines 24-40), wherein the path computation engine comprises a processor and memory, the memory comprising instructions executable by the processor (fig. 3A and col. 4 lines 44-60) whereby the path computation engine is configured to: receive a request to configure a quantum key (Qkey) path from a first node to a second node in the optical communications network for a quantum key distribution (QKD) signal for a quantum key for a secure data transmission signal (col. 9 lines 43-54); calculate a feasible Qkey path from the first node to the second node that is logically different to a traffic path from the first node to 
Elliott discloses implementing the above “any to any” connectivity to sustain key distribution even with Qkey path failure or eavesdropping (col. 1 line 65 to col. 2 line 31), but does not define the Qkey path as feasible if an optical signal power originating from the secure data transmission signal within the Qkey path, caused by optical interference of the secure data transmission signal with the QKD signal, is below a predetermined threshold value. Legre discloses a path type where QKD is on the same fiber as classical WDM channels (fig. 2 and paragraphs 0048), accounting for changes in the configuration autonomously using a CPU (paragraphs 0050-0051), computing BER of the QKD channel for control of the classic channels VOA and amplifier (paragraph 0052-0053), and measuring noise on a QKD channel to detect if interference from a classical channel is low enough (i.e., below a threshold) (paragraphs 0065-0066), where the noise is due to crosstalk or non-linear effects (paragraph 0012; also, SRS and four wave mixing are inherent non-linear phenomena in a WDM system), and which is in addition to detecting an eavesdropping attempt (paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use QKD and classical WDM channels on the same fiber for the paths of Elliott, including the autonomous monitoring disclosed by Legre for 
Regarding claim 22, the combination of Elliott and Legre discloses the path computation engine of claim 21, wherein the memory comprises instructions executable by the processor whereby the path computation engine is further configured to calculate at least one of: a raw key bit rate for transmission of a quantum key on the QKD signal depending on transmission characteristics of the calculated feasible Qkey path, and a quantum bit error rate for transmission of a quantum key on the QKD signal depending on transmission characteristics of the calculated feasible Qkey path (Legre: paragraph 0052, as applicable in the combination, QBER is quantum bit error rate).
Regarding claim 23, the combination of Elliott and Legre discloses the path computation engine of claim 21, wherein the memory comprises instructions executable by the processor whereby the path computation engine is further configured to: receive a request to configure a new Qkey path from the first node to the second node for a new quantum key for the secure data transmission signal, and calculate a new feasible Qkey path from the first node to the second node that is logically different to the traffic path from the first node to the second node and is different to a previous Qkey path from the first node to the second node for a previous quantum key (Elliott: fig. 1 and col. 3 line 60 to col. 4 line 19, the encrypted traffic network is logically different from the QDK network, and fig. 2 and col. 1 line 65 to col. 2 line 31, where “any to any” connectivity to sustain key distribution even with Qkey path failure or eavesdropping means rerouting 
Regarding claim 26, the combination of Elliott and Legre discloses the path computation engine of claim 21, wherein the memory comprises instructions executable by the processor whereby the path computation engine is configured to calculate a feasible Qkey path from the first node to the second node that is physically different to the traffic path from the first node to the second node (Elliott: fig. 2 and paragraph col. 3 lines 24-40, the physically different interconnecting/mesh links are physically different path options between two nodes).
Regarding claim 27, the combination of Elliott and Legre discloses the path computation engine of claim 21, and discloses that the memory comprises instructions executable by the processor for the path computation engine as cited above, but does not expressly disclose that the path computation engine is configured to calculate a feasible Qkey path from the first node to the second node that does not include a repeater. However, Elliott discloses QKD transmission as single photon (col. 7 line 61 to col. 8 line 8 in light of col. 1 lines 40-46), and the Office takes official notice that optical repeaters in the path of a single photon based transmission would make single photon transmission inoperable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not have any amplifiers in the QKD links of the network, to retain the quantum functionality enabled by single photon transmissions.
Regarding claims 30 and 31, Elliott discloses an optical communications network node and method comprising a path computation engine comprising a processor and 
Elliott discloses implementing the above “any to any” connectivity to sustain key distribution even with Qkey path failure or eavesdropping (col. 1 line 65 to col. 2 line 31), but does not define the Qkey path as feasible if an optical signal power originating from the secure data transmission signal within the Qkey path, caused by optical interference of the secure data transmission signal with the QKD signal, is below a predetermined threshold value. Legre discloses a path type where QKD is on the same fiber as classical WDM channels (fig. 2 and paragraphs 0048), accounting for changes in the configuration autonomously using a CPU (paragraphs 0050-0051), computing BER of the QKD channel for control of the classic channels VOA and amplifier (paragraph 0052-0053), and measuring noise on a QKD channel to detect if 
Regarding claim 32, the combination of Elliott and Legre discloses the method of claim 31, further comprising calculating at least one of: a raw key bit rate for transmission of a quantum key on the QKD signal depending on transmission characteristics of the calculated feasible Qkey path, and a quantum bit error rate for transmission of a quantum key on the QKD signal depending on transmission characteristics of the calculated feasible Qkey path (Legre: paragraph 0052, as applicable in the combination, QBER is quantum bit error rate).
Regarding claim 33, the combination of Elliott and Legre discloses the method of claim 31, further comprising: receiving a request to configure a new Qkey path from the first node to the second node for a new quantum key for the secure data transmission signal; and calculating a new feasible Qkey path from the first node to the second node that is logically different to the traffic path from the first node to the second node and is different to a previous Qkey path from the first node to the second node for a previous 
Regarding claim 36, the combination of Elliott and Legre discloses the method of claim 31, wherein the method comprises calculating a feasible Qkey path from the first node to the second node that is physically different to the traffic path from the first node to the second node (Elliott: fig. 2 and paragraph col. 3 lines 24-40, the physically different interconnecting/mesh links are physically different path options between two nodes).
Regarding claim 37, the combination of Elliott and Legre discloses the method of claim 30, but does not expressly disclose that the method comprises calculating a feasible Qkey path from the first node to the second node that does not include a repeater. However, Elliott discloses QKD transmission as single photon (col. 7 line 61 to col. 8 line 8 in light of col. 1 lines 40-46), and the Office takes official notice that optical repeaters in the path of a single photon based transmission would make single photon transmission inoperable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not have any amplifiers in the QKD links of the network, to retain the quantum functionality enabled by single photon transmissions.
.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US Patent No. 4068790), and further in view of Legre (US Patent Application Publication No. 2020/0044835) as applied to claims 21 and 33 above, and further in view of Kadohata et al. (“Kadohata”) (US Patent Application Publication No. 2015/0350025).
Regarding claim 24, the combination of Elliott and Legre discloses the path computation engine of claim 21, wherein the memory comprises instructions executable by the processor whereby the path computation engine is configured to calculate a feasible Qkey path by: calculating a plurality of feasible Qkey paths from the first node to the second node, each calculated Qkey path being logically different to the traffic path (Elliott: fig. 2 in light of col. 7 lines 1-49, where shortest path first mean there are plural feasible paths, some with more hops than others), but does not disclose randomly selecting one of said plurality of feasible Qkey paths. Kadohata discloses shortest path 
Regarding claim 34, the combination of Elliott and Legre discloses the method of claim 33, wherein calculating a feasible Qkey path comprises: calculating a plurality of feasible Qkey paths from the first node to the second node, each calculated Qkey path being logically different to the traffic path (Elliott: fig. 2 in light of col. 7 lines 1-49, where shortest path first mean there are plural feasible paths, some with more hops than others), but does not disclose randomly selecting one of said plurality of feasible Qkey paths. Kadohata discloses shortest path first as preferable, as it can reduce unevenness of path arrangement, it is also know to randomly select a path from among paths having the same number of hops to produce no uneven path arrangement (paragraphs 0153-0154). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for the case of two or more equally shortest paths, to randomly select between them, to minimize path unevenness when shortest path alone cannot do this.

Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mlejnek et al.; Reducing spontaneous Raman scattering noise in high quantum bit rate QKD systems over optical fiber; 16 Dec 2017; arXiv:1712.05891 – discusses classical channel interference effects on QKD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636